DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 is just a redundancy because claim 9 have a same limitation as cited in the claim 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umehara US 20170270785.
Regarding claim 1, Umehara discloses A system comprising: an input emulator, (a) to receive signals from one or more remote virtual detectors of vehicular traffic (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside control apparatus 5 is able to receive the probe information transmitted from the on-vehicle communication apparatus 42 of each vehicle 43 (par. 113). The “detector emulation (FIG. 19)” is processing including: inputting a emulated pulse signal generated from probe information by the roadside control apparatus 5 to the traffic signal controller 47; and causing the traffic signal controller 47 to execute signal control similar to that performed at the intersection Jk where a vehicle detector is installed (par. 172). In FIG. 18, it is assumed that a roadside detector 44 composed of a vehicle detector that detects vehicles 43 in a detection area 44A is installed at an intersection Jk. In the figure, a reference numeral Ps denotes a emulated pulse signal that the IEB 5 can generate (par. 398). According to the cited passages and figure, the control apparatus 5 receive signal from the on-vehicle communication apparatus 42 of each vehicle 43 via receiving module 58.), and (b) to generate based on said signals an output command indicating to a co- located Traffic Light Controller (TLC) a particular green-light timing allocation scheme (Umehara US 20170270785 abstract; paragraph [0033]; [0041]-[0042]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0161]; [0166]; [0170]-[0173]; [0205]-[0209]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; Input information used for the convoy priority control is the traffic light switching timing at the present moment in the intersection Jk, probe information of vehicles 43 traveling in a convoy, and the like. Output information used for the convoy priority control is a green interval extension command, and the destination thereof is the traffic signal controller 47 (par. 164). The “detector emulation (FIG. 19)” is processing including: inputting a emulated pulse signal generated from probe information by the roadside control apparatus 5 to the traffic signal controller 47; and causing the traffic signal controller 47 to execute signal control similar to that performed at the intersection Jk where a vehicle detector is installed (par. 172). In this case, the IEB 5 reduces, by predetermined adjustment time (e.g., 10 sec), the green interval in the south-to-north direction in which the green interval is sufficient, and increases, by the adjustment time, the green interval in the east-to-west direction in which the green interval is insufficient, thereby adjusting the green interval in each direction while maintaining one cycle in a constant time period (par. 208). According to the cited passages and figures, the second transmission/receiving section 61 transmit the signal to traffic signal controller 47 as show above for adjust the interval of green light.), and (c) to transfer said output command over a wired connection to said co-located TLC (Umehara US 20170270785 abstract; paragraph [0102]-[0103]; [0117]-[0119]; [0135]-[0137]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The second transmission/receiving section 61 may be, for example, a communication interface configured to perform wired communication via a dedicated communication line 45 as a communication medium (refer to FIG. 2) or a communication interface capable of performing wireless communication with the traffic signal controller 47 (par. 137).).  
Regarding claim 5, Umehara discloses the system ofclaim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which (i) captures images of approaching vehicular traffic  (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 includes at least one of: a vehicle detector configured to detect, with an ultrasonic wave or the like, vehicles 43 traveling directly below the detector; a monitor camera configured to time-sequentially photograph the passage state of the vehicles 43; an optical beacon configured to perform optical communication by near-infrared rays with the vehicles 43; and the like (par. 105). In the detector information which is a measurement result of the roadside detector 44 includes detection information detected by a vehicle detector, image data obtained by a monitor camera, or the like (par. 112).), and (ii) performs image analysis of said images to determine characteristics of the approaching vehicular traffic (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtaining by the image capture by the camera.).  
Regarding claim 8, Umehara discloses the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which (i) captures images of approaching vehicular traffic, and (ii) performs image analysis of said images to determine the number of passengers in approaching vehicles (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0251]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 is installed at an appropriate location on a road in the area Ai, mainly for the purpose of counting the number of vehicles that enter the intersection Jk (par. 104). In the detector information which is a measurement result of the roadside detector 44 includes detection information detected by a vehicle detector, image data obtained by a monitor camera, or the like. The detector information is collected by the roadside control apparatus 5 of the corresponding intersection Jk (par. 112).).  
Regarding claim 10, Umehara discloses the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which obtains vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector and (ii) said approaching vehicle (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtaining by the image capture by the camera.).  
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raamot US 20160027300.
Regarding claim 20, Raamot discloses An apparatus comprising: a virtual detector, (a) to sense data about an approaching vehicle without relying on any wired cable located on a road (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0055]-[0059]; [0309]; [0310]; [0334]; [0340]; figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58)., and (b) to transfer a signal indicating said data about the approaching vehicle to an input emulator that is co-located with a Traffic Light Control (TLC) (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0055]-[0059]; [0224]; [0309]; [0310]; [0334]; [0340]; figures 1-13; Advantageously, in certain embodiments, the traffic controller 110 may be self-configuring based on inputs from the trajectory sensors 120 (FIG. 1A) and/or in-ground detectors 160, 170 (FIG. 1B). Specifically, the traffic controller 110 can reconfigure the signal timing within a cycle at the intersection based on detected current and/or projected future vehicle trajectories (par. 57).  The traffic controller 210 can take advantage of recent radar, ultrasound, and video detection systems that can provide real-time trajectories of approaching vehicles. The traffic controller 210 can support a data interface to these detectors that allows retrieval of this vehicle trajectory data. This data provides a much more robust measurement of the vehicles throughout the GID. The traffic controller 210 can also communicate with hybrid sensors (par. 224).).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of An et al. US 20170221366.
Regarding claim 2, Umehara teaches and (ii) generates a data-item that indicates vehicular characteristics to said input emulator (Umehara US 20170270785 abstract; paragraph [0033]; [0069]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; “Probe information” is various types of information relating to a vehicle, which is obtained from an on-vehicle apparatus of a probe vehicle that actually travels on a road. The probe information is sometimes referred to as probe data or floating car data. The probe information includes data such as a vehicle ID, a vehicle position, a vehicle speed, a vehicle azimuth, and occurrence times thereof (par. 69). Thus, upon receiving probe information from a following equipped vehicle 43A, the IEB 5 uniquely determines whether or not the following equipped vehicle 43A should be allowed to pass at the green light, on the basis of the vehicle position, the vehicle speed, and the like included in the probe information (par. 403). According to the cited passages and figures, the IEB 5 receive the probe information include the vehicle data like vehicle ID, position, speed and vehicle azimuth and those data can be treat as vehicular characteristics.).
Umehara does not explicitly teaches the system of claim 1, wherein the input emulator is to receive said signals indirectly from at least one remote virtual detector, via a remote computer server which (i) obtains raw data collected by said remote virtual detector.
An et al. teach The system of claim 1, wherein the input emulator is to receive said signals indirectly from at least one remote virtual detector, via a remote computer server  (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).) which (i) obtains raw data collected by said remote virtual detector  (An et al. US 20170221366 paragraph [0013]-[0016]; [0018]-[0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; The driving environment information including the obstacle recognition information and the travelable area information may be recognized using information obtained with a camera, a radar, and a LiDAR installed in the vehicle (par. 18). As shown in FIG. 7, an autonomous driving device 200 installed in each vehicle may include a plurality of cameras 201 and 202, a radar device 203, a LiDAR device 204, a GPS device 205, a V2X modem 206, traffic light signal receiver 207, an intersection passage route transmitter 208, an intersection map receiver 209, a traffic light signal recognition unit 210, a driving environment recognition unit 211, a location recognition unit 212, a traffic light signal determination unit 213, a map information managing unit 214, a global route planning unit 215, a map database 216, a map merging unit 217, a driving situation determination and local route planning unit 218, and a vehicle controller 219 (par. 76). According to the cited passages and figures, the vehicle data can be obtained by a plurality sensing device disclose above.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and An et al. by comprising the teaching of An et al. into the system of Umehara.  The motivation to combine these arts is to provide the server from An et al. reference into Umehara reference for relay the receiving route from the vehicle to the light controller to adjust the traffic light at the intersection for avoiding accident.
Regarding claim 3, the combination of Umehara and An et al. disclose the system of claim 1, wherein the input emulator is to receive said signals indirectly from at least one remote virtual detector, via a remote computer server (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).) which (i) obtains raw data collected by said remote virtual detector (An et al. US 20170221366 paragraph [0013]-[0016]; [0018]-[0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; The driving environment information including the obstacle recognition information and the travelable area information may be recognized using information obtained with a camera, a radar, and a LiDAR installed in the vehicle (par. 18). As shown in FIG. 7, an autonomous driving device 200 installed in each vehicle may include a plurality of cameras 201 and 202, a radar device 203, a LiDAR device 204, a GPS device 205, a V2X modem 206, traffic light signal receiver 207, an intersection passage route transmitter 208, an intersection map receiver 209, a traffic light signal recognition unit 210, a driving environment recognition unit 211, a location recognition unit 212, a traffic light signal determination unit 213, a map information managing unit 214, a global route planning unit 215, a map database 216, a map merging unit 217, a driving situation determination and local route planning unit 218, and a vehicle controller 219 (par. 76). According to the cited passages and figures, the vehicle data can be obtain by a plurality sensing device disclose above.) and (ii) generates a data-item that indicates vehicular characteristics to said input emulator and (iii) further indicates to said input emulator at which geographical location said raw data was collected by said remote virtual detector (Umehara US 20170270785 abstract; paragraph [0033]; [0069]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; “Probe information” is various types of information relating to a vehicle, which is obtained from an on-vehicle apparatus of a probe vehicle that actually travels on a road. The probe information is sometimes referred to as probe data or floating car data. The probe information includes data such as a vehicle ID, a vehicle position, a vehicle speed, a vehicle azimuth, and occurrence times thereof (par. 69). Thus, upon receiving probe information from a following equipped vehicle 43A, the IEB 5 uniquely determines whether or not the following equipped vehicle 43A should be allowed to pass at the green light, on the basis of the vehicle position, the vehicle speed, and the like included in the probe information (par. 403). According to the cited passages and figures, the IEB 5 receive the probe information include the vehicle data like vehicle ID, position, speed and vehicle azimuth and those data can be treat as vehicular characteristics. It’s obviously to one of ordinary skill in the art the geographical location can be derive from the vehicle position.).  
Regarding claim 4, the combination of Umehara and An et al. disclose the system of claim 1, wherein the input emulator is to receive said signals directly from at least one remote virtual detector, via a wireless communication link that connects between (i) said remote virtual detector and (ii) said input emulator that is co-located with said TLC (Umehara US 20170270785 abstract; paragraph [0033]; [0080]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21;  Each roadside control apparatus 5 is installed near the intersection Jk so as to be able to wirelessly communicate with vehicles 43 traveling on a road diverging from the intersection Jk. Therefore, the roadside control apparatus 5 is able to receive radio waves transmitted from on-vehicle communication apparatuses 42 of the vehicles 43 performing vehicle-to-vehicle communication on the road (par. 102). The roadside control apparatus 5 is able to receive the probe information transmitted from the on-vehicle communication apparatus 42 of each vehicle 43 (par. 113). The “detector emulation (FIG. 19)” is processing including: inputting a emulated pulse signal generated from probe information by the roadside control apparatus 5 to the traffic signal controller 47; and causing the traffic signal controller 47 to execute signal control similar to that performed at the intersection Jk where a vehicle detector is installed (par. 172). According to the cited passages and figure, the control apparatus 5 receive signal from the on-vehicle communication apparatus 42 of each vehicle 43 via receiving module 58.).  
Regarding claim 14, the combination of Umehara and An et al. disclose the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector via a remote computer server (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).) which (I) obtains vehicular characteristics data that was collected by said remote virtual detector with regard to vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector and (ii) said approaching vehicle  (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtain by the image capture by the camera.), (II) generates a data-item that indicates the vehicular characteristics to said input emulator (Umehara US 20170270785 abstract; paragraph [0033]; [0069]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; “Probe information” is various types of information relating to a vehicle, which is obtained from an on-vehicle apparatus of a probe vehicle that actually travels on a road. The probe information is sometimes referred to as probe data or floating car data. The probe information includes data such as a vehicle ID, a vehicle position, a vehicle speed, a vehicle azimuth, and occurrence times thereof (par. 69). Thus, upon receiving probe information from a following equipped vehicle 43A, the IEB 5 uniquely determines whether or not the following equipped vehicle 43A should be allowed to pass at the green light, on the basis of the vehicle position, the vehicle speed, and the like included in the probe information (par. 403). According to the cited passages and figures, the IEB 5 receive the probe information include the vehicle data like vehicle ID, position, speed and vehicle azimuth and those data can be treat as vehicular characteristics.). 
Regarding claim 18, the combination of Umehara and An et al. disclose the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which collects raw data and also performs at least partial analysis of said raw data prior to transmitting said signals directly to the input emulator (An et al. US 20170221366 paragraph [0013]-[0016]; [0018]-[0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; The driving environment information including the obstacle recognition information and the travelable area information may be recognized using information obtained with a camera, a radar, and a LiDAR installed in the vehicle (par. 18). FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). As shown in FIG. 7, an autonomous driving device 200 installed in each vehicle may include a plurality of cameras 201 and 202, a radar device 203, a LiDAR device 204, a GPS device 205, a V2X modem 206, traffic light signal receiver 207, an intersection passage route transmitter 208, an intersection map receiver 209, a traffic light signal recognition unit 210, a driving environment recognition unit 211, a location recognition unit 212, a traffic light signal determination unit 213, a map information managing unit 214, a global route planning unit 215, a map database 216, a map merging unit 217, a driving situation determination and local route planning unit 218, and a vehicle controller 219 (par. 76). According to the cited passages and figures, the vehicle data can be obtained by a plurality sensing device disclose above prior to transmitting to the external device.).  
Regarding claim 19, the combination of Umehara and An et al. disclose the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which collects raw data and transmits the raw data to a remote computer server which in turn performs analysis of said raw data prior to transmitting said signals from the remote computer server to the input emulator (An et al. US 20170221366 paragraph [0013]-[0016]; [0018]-[0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; The driving environment information including the obstacle recognition information and the travelable area information may be recognized using information obtained with a camera, a radar, and a LiDAR installed in the vehicle (par. 18). FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). As shown in FIG. 7, an autonomous driving device 200 installed in each vehicle may include a plurality of cameras 201 and 202, a radar device 203, a LiDAR device 204, a GPS device 205, a V2X modem 206, traffic light signal receiver 207, an intersection passage route transmitter 208, an intersection map receiver 209, a traffic light signal recognition unit 210, a driving environment recognition unit 211, a location recognition unit 212, a traffic light signal determination unit 213, a map information managing unit 214, a global route planning unit 215, a map database 216, a map merging unit 217, a driving situation determination and local route planning unit 218, and a vehicle controller 219 (par. 76). According to the cited passages and figures, the vehicle data can be obtained by a plurality sensing device disclose above prior to transmitting to the external device.).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of Teffer et al. US 20050122235.
Regarding claim 6, Umehara teaches the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which (i) captures images of approaching vehicular traffic, and (ii) performs image analysis of said images to determine the number of approaching vehicles (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0251]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 is installed at an appropriate location on a road in the area Ai, mainly for the purpose of counting the number of vehicles that enter the intersection Jk (par. 104). In the detector information which is a measurement result of the roadside detector 44 includes detection information detected by a vehicle detector, image data obtained by a monitor camera, or the like. The detector information is collected by the roadside control apparatus 5 of the corresponding intersection Jk (par. 112).).
Umehara does not explicitly teaches and the velocity of approaching vehicles.
Teffer et al. teach and the velocity of approaching vehicles (Teffer et al. US 20050122235 paragraph [0051]-[0054]; [0057]-[0060]; figures 1-16; In another example, vehicle 318 approaches the intersection 316. The vehicle 318 passes through detection zone 317A, and causes a detection event or events to be sent through the vehicle detection sensor 317 to the sensor input receiver 320, and then to the central server 321. The data collection and analysis application 322 receives the detection data associated with vehicle 318, calculate the speed of vehicle 318, and determine that a speeding violation has occurred. Furthermore, the data collection and analysis application 322 schedules images to be acquired of the speeding violation using the image acquisition system 325. Images and data associated with the speeding violation are then stored on the central server 321 and made available for use by internal applications 326 and/or external applications 327 (par. 53).).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and Teffer et al. by comprising the teaching of Teffer et al. into the system of Umehara.  The motivation to combine these arts is to provide the data collection and analysis application 322 receive the detection data associated vehicle from Teffer et al. reference into Umehara reference for determine the speed violation of the vehicle.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of Teffer et al. US 20050122235 and further in view of Raamot US 20160027300.
Regarding claim 7, Umehara teaches The system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which (i) captures images of approaching vehicular traffic, and (ii) performs image analysis of said images to determine the number of approaching vehicles (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0251]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 is installed at an appropriate location on a road in the area Ai, mainly for the purpose of counting the number of vehicles that enter the intersection Jk (par. 104). In the detector information which is a measurement result of the roadside detector 44 includes detection information detected by a vehicle detector, image data obtained by a monitor camera, or the like. The detector information is collected by the roadside control apparatus 5 of the corresponding intersection Jk (par. 112).).
Umehara does not explicitly teaches and the velocity of approaching vehicles; wherein said remote virtual detector operates independently from, and without relying on, any wired loop-cable that is placed on a road.
Teffer et al. teach and the velocity of approaching vehicles (Teffer et al. US 20050122235 paragraph [0051]-[0054]; [0057]-[0060]; figures 1-16; In another example, vehicle 318 approaches the intersection 316. The vehicle 318 passes through detection zone 317A, and causes a detection event or events to be sent through the vehicle detection sensor 317 to the sensor input receiver 320, and then to the central server 321. The data collection and analysis application 322 receives the detection data associated with vehicle 318, calculate the speed of vehicle 318, and determine that a speeding violation has occurred. Furthermore, the data collection and analysis application 322 schedules images to be acquired of the speeding violation using the image acquisition system 325. Images and data associated with the speeding violation are then stored on the central server 321 and made available for use by internal applications 326 and/or external applications 327 (par. 53).).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and Teffer et al. by comprising the teaching of Teffer et al. into the system of Umehara.  The motivation to combine these arts is to provide the data collection and analysis application 322 receive the detection data associated vehicle from Teffer et al. reference into Umehara reference for determine the speed violation of the vehicle.
The combination of Umehara and Teffer et al. do not explicitly teach wherein said remote virtual detector operates independently from, and without relying on, any wired loop-cable that is placed on a road.
Raamot teaches wherein said remote virtual detector operates independently from, and without relying on, any wired loop-cable that is placed on a road (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0310]; figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58). The traffic controller 210 may have all the functionality and features of the traffic controller 110. The traffic controller 210 communicates with trajectory sensors 220, optionally in-road sensors 222, and traffic signals 230. The traffic signals 230 may be traffic signal heads installed at the intersection or may be traffic signals displayed on an in-vehicle display, heads-up display (HUD), or cellular device application, which are controlled via wireless communication with the traffic controller 210 (par. 59). According to the cited passages and figures, examiner interpreted the trajectory sensor 220 wireless communicates with the traffic controller 210.).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and Teffer et al. with Raamot by comprising the teaching of Raamot into the system of Umehara and Teffer et al..  The motivation to combine these arts is to provide wireless communication between the sensor and light controller from Raamot reference into Umehara and Teffer et al. reference for reduce the cost of install the wire and wireless can cover various location compare to a fix location with wire design.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of Hayashi et al. US 20200210732.
Regarding claim 9, Umehara teaches the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which (i) captures images of approaching vehicular traffic (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0251]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 is installed at an appropriate location on a road in the area Ai, mainly for the purpose of counting the number of vehicles that enter the intersection Jk (par. 104). In the detector information which is a measurement result of the roadside detector 44 includes detection information detected by a vehicle detector, image data obtained by a monitor camera, or the like. The detector information is collected by the roadside control apparatus 5 of the corresponding intersection Jk (par. 112).).
Umehara does not explicitly teaches and (ii) performs image analysis of said images to determine the number of passengers in approaching vehicles.
Hayashi et al. teach and (ii) performs image analysis of said images to determine the number of passengers in approaching vehicles (Hayashi et al. US 20200210732 abstract; paragraph [0008]-[0010]; [0029]; [0035]-[0036]; [0063]; [0090]-[0091]; [0100]; [0109]; [0136]; figures 1-10;  According to the analysis apparatus 10 of the present example embodiment in which a plurality of cameras capture images, one vehicle can be captured from a plurality of directions. Then, it is possible to detect the number of persons on a vehicle, by analyzing a plurality of images obtained by capturing the vehicle from a plurality of directions. (par. 100).).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and Hayashi et al. by comprising the teaching of Hayashi et al. into the system of Umehara.  The motivation to combine these arts is to provide the image analysis apparatus from Hayashi et al. reference into Umehara reference for determine the number of persons on the vehicle by analyzing plurality captured images.
Regarding claim 11, the combination of Umehara and Hayashi et al. disclose the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which obtains vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtain by the image capture by the camera.) and (ii) said approaching vehicle, wherein said signals indicate to said input emulator the number of current occupants of said approaching vehicle (Hayashi et al. US 20200210732 abstract; paragraph [0008]-[0010]; [0029]; [0035]-[0036]; [0063]; [0090]-[0091]; [0100]; [0109]; [0136]; figures 1-10;  According to the analysis apparatus 10 of the present example embodiment in which a plurality of cameras capture images, one vehicle can be captured from a plurality of directions. Then, it is possible to detect the number of persons on a vehicle, by analyzing a plurality of images obtained by capturing the vehicle from a plurality of directions. (par. 100).) as communicated directly and wirelessly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119).).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of Hayashi et al. US 20200210732 and further in view of Raamot US 20160027300.
Regarding claim 12, Umehara teaches the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which obtains vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtaining by the image capture by the camera.).
Umehara does not explicitly teaches and (ii) said approaching vehicle, wherein said signals indicate to said input emulator the type of current occupants of said approaching vehicle as communicated directly and wirelessly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.
Hayashi et al. teach and (ii) said approaching vehicle, wherein said signals indicate to said input emulator the type of current occupants of said approaching vehicle (Hayashi et al. US 20200210732 abstract; paragraph [0008]-[0010]; [0029]; [0035]-[0036]; [0063]; [0090]-[0091]; [0100]; [0109]; [0136]; figures 1-10;  According to the analysis apparatus 10 of the present example embodiment in which a plurality of cameras capture images, one vehicle can be captured from a plurality of directions. Then, it is possible to detect the number of persons on a vehicle, by analyzing a plurality of images obtained by capturing the vehicle from a plurality of directions. (par. 100).  According to the cited passages and figures the characteristic of each person in the vehicle can identified via image analysis disclose above.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and Hayashi et al. by comprising the teaching of Hayashi et al. into the system of Umehara.  The motivation to combine these arts is to provide the image analysis apparatus from Hayashi et al. reference into Umehara reference for determine the type of persons on the vehicle by analyzing plurality captured images.
The combination of Umehara and Hayashi et al. do not explicitly teach as communicated directly and wirelessly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.
Raamot teaches as communicated directly and wirelessly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0310]; figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and Hayashi et al. with Raamot by comprising the teaching of Raamot into the system of Umehara and Hayashi et al..  The motivation to combine these arts is to provide wire or wireless communication between the sensor and light controller from Raamot reference into Umehara and Hayashi et al. reference so the user can use either wire, wireless or both for their suitable design desire.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of Raamot US 20160027300.
Regarding claim 13, Umehara teaches the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector which obtains vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector and (ii) said approaching vehicle (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtaining by the image capture by the camera.).
Umehara does not explicitly teaches wherein said signals indicate to said input emulator the type of cargo that is currently transported by said approaching vehicle as communicated directly and wirelessly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.
Raamot teaches wherein said signals indicate to said input emulator the type of cargo that is currently transported by said approaching vehicle as communicated directly and wirelessly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0309]; [0310]; [0334]; [0340]; figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58). Vehicle priority classification allows users to designate certain types of vehicles to have an increased weighting within this objective function. As example, busses, trucks and other larger vehicles can be given a higher priority based upon their detected vehicle size. Other vehicles that can wirelessly transmit their classification data to the intersection (police, emergency vehicles, fleet vehicles, etc.) can also be given a higher prioritization within the objective function (par. 310).  According the cited passages and figures, the system can be classified vehicle (cargo) type.).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and Raamot by comprising the teaching of Raamot into the system of Umehara.  The motivation to combine these arts is to provide wire or wireless communication from Raamot reference into Umehara reference so the user can use either wire, wireless or both for their suitable design desire.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of An et al. US 20170221366, in view of Hayashi et al. US 20200210732 and further in view of Raamot US 20160027300.
Regarding claim 15, Umehara teaches which (I) obtains vehicular characteristics data that was collected by said remote virtual detector with regard to vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector and (ii) said approaching vehicle (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtain by the image capture by the camera.), (II) generates a data-item that indicates the vehicular characteristics to said input emulator; 6 Inventor: Ilan Weizmanwherein the vehicular characteristics data (Umehara US 20170270785 abstract; paragraph [0033]; [0069]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; “Probe information” is various types of information relating to a vehicle, which is obtained from an on-vehicle apparatus of a probe vehicle that actually travels on a road. The probe information is sometimes referred to as probe data or floating car data. The probe information includes data such as a vehicle ID, a vehicle position, a vehicle speed, a vehicle azimuth, and occurrence times thereof (par. 69). Thus, upon receiving probe information from a following equipped vehicle 43A, the IEB 5 uniquely determines whether or not the following equipped vehicle 43A should be allowed to pass at the green light, on the basis of the vehicle position, the vehicle speed, and the like included in the probe information (par. 403). According to the cited passages and figures, the IEB 5 receive the probe information include the vehicle data like vehicle ID, position, speed and vehicle azimuth and those data can be treat as vehicular characteristics.).
Umehara does not explicitly teach the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector via a remote computer server, that was collected by the remote virtual detector and that was communicated by the remote computer server to the input emulator, comprises at least an indication of the number of current occupants of an approaching vehicle as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.
An et al. teach the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector via a remote computer server (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).), that was collected by the remote virtual detector and that was communicated by the remote computer server to the input emulator (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and An et al. by comprising the teaching of An et al. into the system of Umehara.  The motivation to combine these arts is to provide the server from An et al. reference into Umehara reference for relay the receiving route from the vehicle to the light controller to adjust the traffic light at the intersection for avoiding accident.
The combination of Umehara and An et al. do not explicitly teach comprises at least an indication of the number of current occupants of an approaching vehicle as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.
Hayashi et al. teach comprises at least an indication of the number of current occupants of an approaching vehicle (Hayashi et al. US 20200210732 abstract; paragraph [0008]-[0010]; [0029]; [0035]-[0036]; [0063]; [0090]-[0091]; [0100]; [0109]; [0136]; figures 1-10;  According to the analysis apparatus 10 of the present example embodiment in which a plurality of cameras capture images, one vehicle can be captured from a plurality of directions. Then, it is possible to detect the number of persons on a vehicle, by analyzing a plurality of images obtained by capturing the vehicle from a plurality of directions. (par. 100).  According to the cited passages and figures the characteristic of each person in the vehicle can identified via image analysis disclose above.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and An et al. with Hayashi et al. by comprising the teaching of Hayashi et al. into the system of Umehara and An et al.. The motivation to combine these arts is to provide the image analysis apparatus from Hayashi et al. reference into Umehara and An et al. reference for determine the number of persons on the vehicle by analyzing plurality captured images.
The combination of Umehara, An et al. and Hayashi et al. do not explicitly teach as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.
Raamot teaches as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0310]; figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara, An et al. and Hayashi et al. with Raamot by comprising the teaching of Raamot into the system of Umehara, An et al. and Hayashi et al..  The motivation to combine these arts is to provide wire or wireless communication from Raamot reference into Umehara, An et al. and Hayashi et al. reference so the user can use either wire, wireless or both for their suitable design desire.
Regarding claim 16, the combination of Umehara, An et al., Hayashi et al. and Raamot disclose the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector via a remote computer server (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).)  which (I) obtains vehicular characteristics data that was collected by said remote virtual detector with regard to vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector and (ii) said approaching vehicle (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtain by the image capture by the camera.), (II) generates a data-item that indicates the vehicular characteristics to said input emulator (Umehara US 20170270785 abstract; paragraph [0033]; [0069]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; “Probe information” is various types of information relating to a vehicle, which is obtained from an on-vehicle apparatus of a probe vehicle that actually travels on a road. The probe information is sometimes referred to as probe data or floating car data. The probe information includes data such as a vehicle ID, a vehicle position, a vehicle speed, a vehicle azimuth, and occurrence times thereof (par. 69). Thus, upon receiving probe information from a following equipped vehicle 43A, the IEB 5 uniquely determines whether or not the following equipped vehicle 43A should be allowed to pass at the green light, on the basis of the vehicle position, the vehicle speed, and the like included in the probe information (par. 403). According to the cited passages and figures, the IEB 5 receive the probe information include the vehicle data like vehicle ID, position, speed and vehicle azimuth and those data can be treat as vehicular characteristics.); wherein the vehicular characteristics data, that was collected by the remote virtual detector and that was communicated by the remote computer server to the input emulator (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0310];  figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58), comprises at least an indication of the type of current occupants of an approaching vehicle (Hayashi et al. US 20200210732 abstract; paragraph [0008]-[0010]; [0029]; [0035]-[0036]; [0063]; [0090]-[0091]; [0100]; [0109]; [0136]; figures 1-10;  According to the analysis apparatus 10 of the present example embodiment in which a plurality of cameras capture images, one vehicle can be captured from a plurality of directions. Then, it is possible to detect the number of persons on a vehicle, by analyzing a plurality of images obtained by capturing the vehicle from a plurality of directions. (par. 100).  According to the cited passages and figures the characteristic of each person in the vehicle can identified via image analysis disclose above.) as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0310];  figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara US 20170270785 in view of An et al. US 20170221366 and further in view of Raamot US 20160027300.
Regarding claim 17, Umehara teaches which (I) obtains vehicular characteristics data that was collected by said remote virtual detector with regard to vehicular characteristics of an approaching vehicle via a direct Vehicle to Infrastructure communication link that is established directly between (i) said remote virtual detector and (ii) said approaching vehicle (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the characteristic of the vehicle is easily obtain by the image capture by the camera.), (II) generates a data-item that indicates the vehicular characteristics to said input emulator (Umehara US 20170270785 abstract; paragraph [0033]; [0069]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; “Probe information” is various types of information relating to a vehicle, which is obtained from an on-vehicle apparatus of a probe vehicle that actually travels on a road. The probe information is sometimes referred to as probe data or floating car data. The probe information includes data such as a vehicle ID, a vehicle position, a vehicle speed, a vehicle azimuth, and occurrence times thereof (par. 69). Thus, upon receiving probe information from a following equipped vehicle 43A, the IEB 5 uniquely determines whether or not the following equipped vehicle 43A should be allowed to pass at the green light, on the basis of the vehicle position, the vehicle speed, and the like included in the probe information (par. 403). According to the cited passages and figures, the IEB 5 receive the probe information include the vehicle data like vehicle ID, position, speed and vehicle azimuth and those data can be treat as vehicular characteristics.).
Umehara does not explicitly teaches the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector via a remote computer server; wherein the vehicular characteristics data, that was collected by the remote virtual detector and that was communicated by the remote computer server to the input emulator, comprises at least an indication of the current type of cargo in an approaching vehicle as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.  
An et al. teach the system of claim 1, wherein the input emulator is to receive said signals from at least a remote virtual detector via a remote computer server (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and An et al. by comprising the teaching of An et al. into the system of Umehara.  The motivation to combine these arts is to provide the server from An et al. reference into Umehara reference for relay the receiving route from the vehicle to the light controller to adjust the traffic light at the intersection for avoiding accident.
The combination of Umehara and An et al. do not explicitly teach wherein the vehicular characteristics data, that was collected by the remote virtual detector and that was communicated by the remote computer server to the input emulator, comprises at least an indication of the current type of cargo in an approaching vehicle as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link.  
Raamot teaches wherein the vehicular characteristics data, that was collected by the remote virtual detector and that was communicated by the remote computer server to the input emulator (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0310]; figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58), comprises at least an indication of the current type of cargo in an approaching vehicle as communicated directly from said approaching vehicle to said remote virtual detector over said direct Vehicle to Infrastructure communication link (Raamot US 20160027300 abstract; paragraph [0004]; [0045]-[0046]; [0051]-[0052]; [0058]-[0059]; [0309]; [0310]; [0334]; [0340]; figures 1-13; FIG. 2 depicts a more detailed embodiment of a traffic intersection environment 200 including an example self-configuring traffic controller 210. Each of the components shown may be in wired or wireless communication with one another (par. 58). Vehicle priority classification allows users to designate certain types of vehicles to have an increased weighting within this objective function. As example, busses, trucks and other larger vehicles can be given a higher priority based upon their detected vehicle size. Other vehicles that can wirelessly transmit their classification data to the intersection (police, emergency vehicles, fleet vehicles, etc.) can also be given a higher prioritization within the objective function (par. 310).  According the cited passages and figures, the system can classify vehicle (cargo) type.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Umehara and An et al. with Raamot by comprising the teaching of Raamot into the system of Umehara and An et al..  The motivation to combine these arts is to provide wire or wireless communication from Raamot reference into Umehara and An et al. reference so the user can use either wire, wireless or both for their suitable design desire.
Claims 21-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raamot US 20160027300 in view of Umehara US 20170270785.
Regarding claim 21, Raamot teaches all the limitation in the claim 20.
However, Raamot do teach wire or wireless communication but Raamot does not explicitly teaches the apparatus of claim 20, wherein the virtual detector is to transfer said signal to said input emulator directly via a wired communication link between the virtual detector and the input emulator.
Umehara teaches the apparatus of claim 20, wherein the virtual detector is to transfer said signal to said input emulator directly via a wired communication link between the virtual detector and the input emulator (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the line 45 is known as a wire.).  
It would have been obviously to one of ordinary skill in the art to combine Raamot and Umehara by comprising the teaching of Umehara into the system of Raamot. The motivation to combine these arts is to provide a line to connect multiple structures in the Raamot reference into Umehara reference for communication purpose between each other.
Regarding claim 22, the combination of Raamot and Umehara disclose the apparatus of claim 20, wherein the virtual detector is to transfer said signal to said input emulator directly via a wireless communication link between the virtual detector and the input emulator (Umehara US 20170270785 abstract; paragraph [0033]; [0080]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21;  Each roadside control apparatus 5 is installed near the intersection Jk so as to be able to wirelessly communicate with vehicles 43 traveling on a road diverging from the intersection Jk. Therefore, the roadside control apparatus 5 is able to receive radio waves transmitted from on-vehicle communication apparatuses 42 of the vehicles 43 performing vehicle-to-vehicle communication on the road (par. 102). The roadside control apparatus 5 is able to receive the probe information transmitted from the on-vehicle communication apparatus 42 of each vehicle 43 (par. 113). The “detector emulation (FIG. 19)” is processing including: inputting a emulated pulse signal generated from probe information by the roadside control apparatus 5 to the traffic signal controller 47; and causing the traffic signal controller 47 to execute signal control similar to that performed at the intersection Jk where a vehicle detector is installed (par. 172). According to the cited passages and figure, the control apparatus 5 receive signal from the on-vehicle communication apparatus 42 of each vehicle 43 via receiving module 58.).  
Regarding claim 24, the combination of Raamot and Umehara disclose the apparatus of claim 20, wherein the virtual detector is to transfer said signal to said input emulator via a direct communication link by emulating transfer of signals that are transferred from physical cable- based vehicular detectors (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the line 45 is known as a physical cable.).  
Regarding claim 26, the combination of Raamot and Umehara disclose the apparatus of claim 20, wherein the signals that the input emulator receives from the virtual detector trigger said input emulator to transfer to said co-located TLC a command to implement a particular green- light timing scheme (Umehara US 20170270785 abstract; paragraph [0033]; [0041]-[0042]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0161]; [0166]; [0170]-[0173]; [0205]-[0209]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; Input information used for the convoy priority control is the traffic light switching timing at the present moment in the intersection Jk, probe information of vehicles 43 traveling in a convoy, and the like. Output information used for the convoy priority control is a green interval extension command, and the destination thereof is the traffic signal controller 47 (par. 164). The “detector emulation (FIG. 19)” is processing including: inputting a emulated pulse signal generated from probe information by the roadside control apparatus 5 to the traffic signal controller 47; and causing the traffic signal controller 47 to execute signal control similar to that performed at the intersection Jk where a vehicle detector is installed (par. 172). In this case, the IEB 5 reduces, by predetermined adjustment time (e.g., 10 sec), the green interval in the south-to-north direction in which the green interval is sufficient, and increases, by the adjustment time, the green interval in the east-to-west direction in which the green interval is insufficient, thereby adjusting the green interval in each direction while maintaining one cycle in a constant time period (par. 208). According to the cited passages and figures, the second transmission/receiving section 61 transmit the signal to traffic signal controller 47 as show above for adjust the interval of green light.).
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raamot US 20160027300 in view of An et al. US 20170221366 and further in view of Umehara US 20170270785.
Regarding claim 23, Raamot teaches all the limitation in the claim 20.
Raamot does not explicitly teaches the apparatus of claim 20, wherein the virtual detector is to transfer said signal to said input emulator indirectly via a remote computer server which (i) receives signals from the virtual detector, and (ii) performs processing of said signals to determine characteristics of the approaching vehicle, and (iii) transmits to said input emulator a message indicating said characteristics of the approaching vehicle.
An et al. teach The apparatus of claim 20, wherein the virtual detector is to transfer said signal to said input emulator indirectly via a remote computer server  (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).) which (i) receives signals from the virtual detector, and (ii) performs processing of said signals to determine characteristics of the approaching vehicle (An et al. US 20170221366 paragraph [0013]-[0016]; [0018]-[0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; The driving environment information including the obstacle recognition information and the travelable area information may be recognized using information obtained with a camera, a radar, and a LiDAR installed in the vehicle (par. 18). As shown in FIG. 7, an autonomous driving device 200 installed in each vehicle may include a plurality of cameras 201 and 202, a radar device 203, a LiDAR device 204, a GPS device 205, a V2X modem 206, traffic light signal receiver 207, an intersection passage route transmitter 208, an intersection map receiver 209, a traffic light signal recognition unit 210, a driving environment recognition unit 211, a location recognition unit 212, a traffic light signal determination unit 213, a map information managing unit 214, a global route planning unit 215, a map database 216, a map merging unit 217, a driving situation determination and local route planning unit 218, and a vehicle controller 219 (par. 76). According to the cited passages and figures, the vehicle data can be obtained by a plurality sensing device disclose above and it’s obviously to one of ordinary skill in the art the camera can determine the characteristic of the vehicle.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Raamot and An et al. by comprising the teaching of An et al. into the system of Raamot.  The motivation to combine these arts is to provide the server from An et al. reference into Raamot reference for relay the receiving route from the vehicle to the light controller to adjust the traffic light at the intersection for avoiding accident.
The combination of Raamot and An et al. do not explicitly teach and (iii) transmits to said input emulator a message indicating said characteristics of the approaching vehicle.
Umehara teaches and (iii) transmits to said input emulator a message indicating said characteristics of the approaching vehicle (Umehara US 20170270785 abstract; paragraph [0033]; [0069]; [0096]-[0099]; [0102]-[0103]; [0113]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0187]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; “Probe information” is various types of information relating to a vehicle, which is obtained from an on-vehicle apparatus of a probe vehicle that actually travels on a road. The probe information is sometimes referred to as probe data or floating car data. The probe information includes data such as a vehicle ID, a vehicle position, a vehicle speed, a vehicle azimuth, and occurrence times thereof (par. 69). Thus, upon receiving probe information from a following equipped vehicle 43A, the IEB 5 uniquely determines whether or not the following equipped vehicle 43A should be allowed to pass at the green light, on the basis of the vehicle position, the vehicle speed, and the like included in the probe information (par. 403). According to the cited passages and figures, the IEB 5 receive the probe information include the vehicle data like vehicle ID, position, speed and vehicle azimuth and those data can be treat as vehicular characteristics. It’s obviously to one of ordinary skill in the art the vehicle data like ID, position, speed and vehicle azimuth are known as vehicle characteristics.).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date to combine Raamot and An et al. with Umehara by comprising the teaching of Umehara into the system of Raamot and An et al..  The motivation to combine these arts is to provide the probe information associated with the vehicle from Umehara reference into Raamot and An et al. reference for determine the vehicle ID, speed and position.
Regarding claim 25, the combination of Raamot, An et al. and Umehara disclose the apparatus of claim 20, wherein the virtual detector is to transfer said signal to said input emulator via indirect communication through a remote computer server (An et al. US 20170221366 paragraph [0013]-[0016]; [0019]; [0023]-[0024]; [0034]; [0059]-[0061]; [0065]; [0071]-[0073]; [0076]-[0081]; figures 1-9; FIG. 5 is a diagram for describing a process in which an autonomous driving vehicle sends intersection passage route information to an intersection traffic light infrastructure server when the autonomous driving vehicle is autonomously traveling at an intersection (par. 59). When a result of the comparison is that the numbers are equal to each other, the intersection passage coordinator 140 determines whether routes of vehicles passing through the intersection will lead to collisions with each other and provides a control signal to the traffic light controller 120 and performs signal change control of the traffic light when the routes of the vehicle passing through the intersection will not lead to collisions (par. 73).) which in turn emulates transfer of signals that are transferred from physical cable-based vehicular detectors (Umehara US 20170270785 abstract; paragraph [0033]; [0096]-[0099]; [0102]-[0105]; [0112]-[0115]; [0118]-[0125]; [0128]-[0131]; [0150]; [0156]; [0166]; [0170]-[0173]; [0319]-[0320]; [0398]-[0408]; [0411]-[0418]; [0421]-[0423]; figures 1-21; The roadside detector 44 and the traffic signal controller 47 are communicably connected to the roadside control apparatus 5 via the communication line 45. The roadside detector 44 may be connected to the roadside control apparatus 5 via the traffic signal controller 47 (par. 119). The determination in step ST143 can be performed by, for example, analyzing image data taken by a monitor camera (roadside detector 44) having, as an imaging target, an upstream portion of the exit road (par. 319). In a case where an equipped vehicle 43A is configured to monitor stoppage of a forward vehicle 43 from an image taken by a camera provided in the equipped vehicle 43A and cause probe information to include this monitor information, the IEB 5 may perform the determination in step ST143 by using the monitor information notified by the equipped vehicle 43A (par. 320). According to the cited passages and figure, the line 45 is known as a physical cable.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683